Proceeding pursuant to CPLR article 78 to review a determination of the Acting Secretary of State of the State of New York, dated February 18, 1974, which, after a hearing, and upon a finding that petitioner had demonstrated untrustworthiness, (1) revoked his real estate broker’s license and (2) conditioned any future application for such a license upon proof that petitioner had applied a certain broker’s commission to the reduction of a certain mortgage debt. Determination annulled, on the law, with costs, and charge dismissed. The record is totally devoid of any credible proof to substantiate the charge that petitioner demonstrated untrustworthiness in violation of section 441-c of the Real Property Law. The misstatement of income by the purchaser was contrived by him without any complicity therein by the petitioner. Nor was petitioner responsible for the employer’s failure to transmit the verification of employment form directly to the prospective mortgagee, since petitioner had nothing to do with it. As to the indemnity provision, there is no proof that the mortgagee or the Federal Housing Administration suffered any damage, or made any claim for same; nor is it apparent how or why a payment could or should be made to reduce a mortgage which has already been foreclosed. Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.